The question raised by the demurrer to the complainant's bill is whether a suit in equity against an assignee by a creditor whose claim has been disallowed is the proper form of suit to be brought against an assignee under Pub. Laws R.I. cap. 820, § 1, of July 30, 1889, amending cap. 631, § 3, of April 20, 1887. We think it is. Such a suit is in *Page 198 
effect a suit to enforce the trusts of the assignment in favor of the person bringing it, and as such is properly brought in equity.
We do not think the assignor is a necessary party to such a suit.
Demurrer overruled.